DETAILED ACTION
This office action is in response to RCE filed on 11/3/2022.
Claims 2, 3, 12 and 13 are cancelled.
Claims 1, 4, 6, 7, 11, 14, 16 and 17 are amended.
Claims 1, 4 – 11 and 14 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 11, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barham et al (US 20120159506, hereinafter Barham), in view of Maunz et al (US 20210232990, hereinafter Maunz), and further in view of Huang (US 20190205792).

As per claim 1, Barham discloses: A method comprising: 
receiving, at a workflow controller, a workflow, the workflow associated with [a first task] and [a second task]; segmenting, by the workflow controller, the machine learning workflow into a first sub-workflow associated with [the first task] and a second sub-workflow associated with [the second task]; (Barham [0043]: “the system determines one or more demands of a job submitted for processing by one or more available computing resources in a personal datacenter. The job demands may include CPU, memory, disk, or other requirements that affect the execution of the job”; [0044]: “the system divides the job into one or more tasks wherein each task is suitable for performing on one of the available computing resources. The tasks may be identified by the job itself or the system may automatically identify and create the tasks to accomplish the job. Many types of computing problems can be divided into independent tasks that can be performed and then combined to produce a result. The system may divide the job based on a quantity of available computing resources, based on demands associated with each task, or other criteria that relate to how efficiently each task will execute on the available computing resources”.)
selecting, by the [workflow agent] and based on first resources needed to perform [the first task], a first cluster for performing the first sub-workflow; and selecting, by the [workflow agent] and based on second resources needed to perform [the second task, a second cluster for performing the second sub-workflow. (Barham [0045]: “the system selects a first task of the job… On subsequent iterations, the system selects the next task”; [0046]: “the system determines a suitable computing resource for performing the selected task. The system matches the demands of the task with capabilities identified for each computing resource. The system uses benchmarking described herein to maintain an up to date view of the capabilities of each computing resource, and then matches the benchmarking results to appropriate tasks. For example, a compute heavy task is likely suited to a computer with a fast processor while an output heavy task may be suited to a computer with a lot of disk space to store results. The system pairs each task with an appropriate computing resource”; [0050]: “if there are more tasks to schedule, then the system loops to block 430 to select the next task, else the system completes. After each task has been scheduled, the schedule is complete and the system may begin sending out and executing the tasks according to the determined schedule”.)

Barham did not explicitly disclose:
wherein the workflow comprises a machine learning workflow associated with how to build and deploy a machine learning model and the machine learning workflow associated with [the first task] and [the second task], wherein the [first task] is for training the machine learning model and the [second task] is for deploying the machine learning model;
assigning a first workflow agent to the first sub-workflow and assigning a second workflow agent to the second sub-workflow;

However, Maunz teaches:
assigning a first workflow agent to the first sub-workflow and assigning a second workflow agent to the second sub-workflow; (Maunz [0015]: “the workflow involving at least a first apparatus of the plurality of apparatuses and comprising at least a first workflow package for a first part of the task. The computing device is adapted to assign the first workflow package to the first apparatus, and to provide workflow data related to the first workflow package to a first software agent of the first apparatus”; [0025]: “the computing device and/or the first agent is configured to re-assign the first workflow package at least partially to this second apparatus, wherein the customized data comprises modified workflow data that is provided at least to a second software agent of the second apparatus”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Maunz into that of Barham in order to assign a first workflow agent to the first sub-workflow and assigning a second workflow agent to the second sub-workflow. Barham teaches assigning tasks to different resources using a centralized scheduling control system. Maunz has shown that the concept of distributed processing can easily be incorporated into that of Barham, so that a plurality of specialized agent can be used to perform pieces of workflow, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Huang teaches:
wherein the workflow comprises a machine learning workflow associated with how to build and deploy a machine learning model and the machine learning workflow associated with [the first task] and [the second task], wherein the [first task] is for training the machine learning model and the [second task] is for deploying the machine learning model; (Huang [0041])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Huang into that of Barham and Maunz in order to have the workflow comprises a machine learning workflow associated with how to build and deploy a machine learning model and the machine learning workflow associated with [the first task] and the second task, wherein the first task is for training the machine learning model and the second task is for deploying the machine learning model. Barham teaches deploy resources to execute generic workflow using general purpose computing equipment. One of ordinary skill in the art can easily see that the scheduling method of Barham can easily be applied to other workflow types as well, and therefore the claimed limitation is treated as an obvious design choice to have the workflow be machine learning workflow and is therefore rejected under 35 USC 103.


As per claim 4, the combination of Barham, Maunz and Huang further teach:
The method of claim 1, further comprising:35Docket Number: 085115-635087 (1025221-US.01) deploying the first sub-workflow on the first cluster; and deploying the second sub-workflow on the second cluster. (Barham [0045]: “the system selects a first task of the job… On subsequent iterations, the system selects the next task”; [0046]: “the system determines a suitable computing resource for performing the selected task. The system matches the demands of the task with capabilities identified for each computing resource. The system uses benchmarking described herein to maintain an up to date view of the capabilities of each computing resource, and then matches the benchmarking results to appropriate tasks. For example, a compute heavy task is likely suited to a computer with a fast processor while an output heavy task may be suited to a computer with a lot of disk space to store results. The system pairs each task with an appropriate computing resource”; [0050]: “if there are more tasks to schedule, then the system loops to block 430 to select the next task, else the system completes. After each task has been scheduled, the schedule is complete and the system may begin sending out and executing the tasks according to the determined schedule”.)

As per claim 5, the combination of Barham, Maunz and Huang further teach:
The method of claim 1, wherein the workflow controller generates the first workflow agent and the second workflow agent. (Maunz [0047])

As per claim 8, the combination of Barham, Maunz and Huang further teach:
The method of claim 1, wherein the workflow controller operates in a master cluster which is separate from the first cluster and the second cluster. (Bowers figure 2)

As per claim 9, the combination of Barham, Maunz and Huang further teach:
The method of claim 1, wherein the first cluster and the second cluster are different clusters having different characteristics. (Barham [0045])

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.

Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barham, Maunz and Huang, and further in view of Kirchner et al (US 20180081722, hereinafter Kirchner).

As per claim 6, the combination of Barham, Maunz and Huang did not teach:
The method of claim 1, wherein selecting, by the first workflow agent and based on first resources needed to perform the first sub-workflow, the first cluster for performing the first sub-workflow is further based on selecting the first cluster to minimize resource use to perform the first sub-workflow

However, Kirchner teaches:
The method of claim 1, wherein selecting, by the first workflow agent and based on first resources needed to perform the first sub-workflow, the first cluster for performing the first sub-workflow is further based on selecting the first cluster to minimize resource use to perform the first sub-workflow. (Kirchner [0050])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kirchner into that of Barham, Maunz and Huang in order to have select by the first workflow agent and based on first resources needed to perform the first task, the first cluster for performing the first task is further based on selecting the first cluster to minimize resource use to perform the first task. Kirchner teaches the claimed limitation is merely commonly known steps in the field to reclaim resources after execution in order to improve the system efficiency, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.


As per claim 7, the combination of Barham, Maunz and Huang did not teach:
The method of claim 1, wherein selecting, by the second workflow agent and based on second resources needed to perform the second sub-workflow, the second cluster for performing the second sub-workflow is further based on selecting the second cluster to minimize resource use to perform the second sub-workflow.

However, Kirchner teaches:
The method of claim 1, wherein selecting, by the second workflow agent and based on second resources needed to perform the second sub-workflow, the second cluster for performing the second sub-workflow is further based on selecting the second cluster to minimize resource use to perform the second sub-workflow. (Kirchner [0050])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kirchner into that of Barham, Maunz and Huang in order to have select by the first workflow agent and based on first resources needed to perform the first task, the first cluster for performing the first task is further based on selecting the first cluster to minimize resource use to perform the first task. Kirchner teaches the claimed limitation is merely commonly known steps in the field to reclaim resources after execution in order to improve the system efficiency, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barham, Maunz and Huang, and further in view of O’Donnell et al (US 2020140317617, hereinafter O’Donnell).

As per claim 10, the combination of Barham, Maunz and Huang did not teach:
The method of claim 1, further comprising: when the workflow controller is stopped or deleted: stopping or deleting the first workflow agent; and36Docket Number: 085115-635087 (1025221-US.01) stopping or deleting the second workflow agent.

However, O’Donnell teaches:
The method of claim 1, further comprising: when the workflow controller is stopped or deleted: stopping or deleting the first workflow agent; and36Docket Number: 085115-635087 (1025221-US.01) stopping or deleting the second workflow agent. (O’Donnell [0067])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of O’Donnell into that of Barham, Maunz and Huang in order to have stopping or deleting the first and second workflow agent when the workflow controller is stopped or deleted. O’Donnell teaches the claimed limitation is merely commonly known steps in the field to reclaim resources after execution in order to improve the system efficiency, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 20, it is the system variant of claim 10 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 – 11 and 14 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196